FILED
                             NOT FOR PUBLICATION                            APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERTHA ALICIA REYNOSO DE                         No. 09-72103
TORO,
                                                 Agency No. A056-510-802
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Bertha Alicia Reynoso de Toro, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision finding her inadmissible for engaging

in alien smuggling. We dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Reynoso de Toro’s contention that she is

eligible for a waiver of inadmissibility under 8 U.S.C. § 1182(d)(11) because she

failed to exhaust her administrative remedies by raising this contention before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   09-72103